Citation Nr: 0329900	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-14 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for osteoarthritis, 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel




INTRODUCTION

The veteran had active service from February 1971 to 
September 1972.

This appeal arises from a July 2002 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans' Affairs which determined that new and material 
evidence had been submitted to reopen a previously denied 
claim, but then continued the denial of service connection 
for osteoarthritis, lumbar spine. 


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  The evidence indicates 
that the veteran has received Social Security disability and 
Workmen's Compensation benefits.  These records were not 
found in the claims file.  

The RO denied service connection for a respiratory disorder 
in a July 2002 rating action.  In December 2002, the RO 
received a notice of disagreement with the denial of service 
connection for a respiratory disorder.  However, the RO has 
not issued a statement of the case as to the denial of 
service connection for the respiratory disorder, and an 
appeal has not been perfected as to this issue.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue 
to the RO for issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO for the following actions:

1.  The RO should contact the Social 
Security Administration and request 
copies of any disability determination 
made by that agency concerning the 
veteran along with copies of all medical 
records utilized in arriving at that 
decision..

2.  The RO should obtain the veteran's 
Workmen's Compensation records.

3.  The RO must review the claims file 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.

5.  The RO should issue the veteran and 
his representative a statement of the 
case with regard to the issue of 
entitlement to service connection for a 
respiratory disorder.  The veteran should 
be informed of his appeal rights and of 
the actions necessary to perfect an 
appeal on that issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




